Citation Nr: 0025737	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to June 5, 1995, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission

INTRODUCTION

The veteran had active military service from October 1961 to 
June 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision in which the 
RO granted service connection for PTSD and assigned a 50 
percent evaluation, effective June 5, 1995, the date of 
receipt of the veteran's reopened claim.  In February 1999, 
the veteran challenged the assigned effective date; the RO 
issued a Statement of the Case on that issue in March 1999; 
and the veteran filed a Substantive Appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 1999.


REMAND

In a reconsideration decision issued on this same date, the 
Board has granted service connection for PTSD prior to June 
5, 1995.  In view of that decision, the RO now must assign a 
new effective date for PTSD.  If, after doing so, the veteran 
continues his disagreement with the effective date assigned, 
the RO should issue the veteran a Supplemental Statement of 
the Case (SSOC) explaining the reasons and bases for its 
determination, and afford the veteran and his representative 
an opportunity to respond before the matter is returned to 
the Board.  

Accordingly, the issue on appeal is hereby REMANDED to the RO 
for the following action:  

1.  The RO should assign a new effective 
date for service connection for PTSD in 
light of the Board's reconsideration 
decision issued this same date.

2.  Unless the benefit sought is granted 
to the veteran's satisfaction, the RO 
should provide to the veteran an SSOC 
(including a clear explanation of the 
reasons and bases for its determination), 
and afford the veteran and his 
representative an opportunity to respond 
before the matter is returned to the 
Board.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




